In an action for the recovery of a past due balance under a sales contract, the plaintiff appeals from an order of the Supreme Court, Suffolk *679County (D’Amaro, J.), dated September 9, 1985, which denied its motion to disqualify defense counsel.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff sought disqualification of the defendants’ attorneys on the ground of conflict of interest in violation of the Code of Professional Responsibility. The defendants’ attorneys had hired a paralegal who had previously been employed by the plaintiff’s counsel and had worked on the litigation pending between the parties and had interviewed the plaintiff’s manager concerning the facts of this case.
While the Code of Professional Responsibility does not apply to nonlawyers, it does place a burden on attorneys to insure that their employees conduct themselves in accordance with the code (Code of Professional Responsibility, Preliminary Statement). The code has been adopted by this court to govern the conduct of attorneys within this department (see, 22 NYCRR 691.2).
Under the facts of this case disqualification of the defendants’ attorneys is proper (see, Cardinale v Golinello, 43 NY2d 288; Letizia v Letizia, 117 AD2d 587; Poli v Gara, 117 AD2d 786). Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.